UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

CLARKSON §, FISHER FEDERAL BUILDING
CHAMBERS OF & U.S. COURTHOUSE

MICHAEL A. SHIPP 402 EAST STATE STREET
UNITED STATES DISTRICT JUDGE TRENTON, WN... 08608

609-989-2009
NOT FOR PUBLICATION
LETTER OPINION & ORDER
July 29, 2019

VIA CM/ECF
All counsel of record

Re: Carl Ulrich v. Radius Global Solutions, LLC —No. 18-15797

Dear Counsel:

This matter comes before the Court upon Defendant Radius Global Solutions LLC’s
(“Defendant”) Motion to Dismiss. (ECF No. 5.) Plaintiff Carl Ulrich (“Plaintiff”) opposed (ECF
No. 10), and Defendant replied (ECF No. 11). The Court has carefully considered the parties’
submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For
the reasons set forth below, Defendant’s Motion to Dismiss is granted.

I. BACKGROUND '

Plaintiff incurred a “debt,” as defined in the Fair Debt Collection Practices Act (“FDCPA”)
15 U.S.C. § 1692, et seg. (Compl. ™ 6, 8.) On October 8, 2018, Defendant sent Plaintiff
correspondence regarding the debt (the “October 8 Correspondence”). (/d. J 12.) A portion of the
October 8 Correspondence reads:

Unless you notify this office within 30 days after receiving this
notice that you dispute the validity of this debt, or any portion
thereof, this office will assume this debt is valid. If you notify this
office in writing within 30 days from receiving this notice that you
dispute the validity of the debt, or any portion thereof, this office
will obtain verification of the debt or obtain a copy of a judgment
and mail you a copy of such judgment or verification. If you request
this office in writing within 30 days after receiving this notice, this
office will provide you with the name and address of the original
creditor, if different from the current creditor.

 

' The Court construes all well-pled facts alleged in the Complaint as true, and in the light most
favorable to Plaintiff. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). When
deciding a motion to dismiss, the Court “generally consider[s] only the allegations contained in
the complaint, exhibits attached to the complaint and matters of public record.” Schmidt v. Skolas,
770 F.3d 241, 249 (3d Cir. 2014). The Court, accordingly, considers the October 8
Correspondence, which Plaintiff attached to the Complaint. (Compl., Ex. A. ECF No. 1-1.)
(id., Ex. A, ECF No. 1-1.)

On November 7, 2018, Plaintiff initiated this action alleging that Defendant violated the
FDCPA. (See generally Compl.) Specifically, Plaintiff alleges that Defendant made a “false,
deceptive, or misleading representation in connection with the collection of [the] debt[,]” in
violation of 15 U.S.C. § 1692e (“Section 1692e”) because the October 8 Correspondence is “open
to more than one reasonable interpretation, at least one of which is [false.]” Ud. f§ 28, 29
(alterations in original).) Plaintiff also alleges Defendant violated 15 U.S.C. § 1692g (“Section
16922”) by “falsely misstating the consumer’s rights by omitting the requirement that he must
request validation and make any dispute of the debt in writing.” (/d. 4 34.)

On December 18, 2018, Defendant moved to dismiss both counts of the Complaint
pursuant to Federa! Rule of Civil Procedure 12(b)(6). (Def.°s Mot. to Dismiss, ECF No. 5.) On
February 15, 2019, Plaintiff opposed Defendant’s Motion (PI.’s Opp’n Br., ECF No. 10), and on
February 21, 2019, Defendant replied (Def.’s Reply Br., ECF No. 11). On May 17, 2019,
Defendant submitted supplemental authority consisting of a decision by the Honorable Madeline
Cox Arleo, U.S.D.J., in Poplin v. Chase Receivables, No. 18-404 (D.N.J. May 16, 2019}. (Def.’s
Notice of Additional Auth., ECF No. 12.)

Il, LEGAL STANDARD

A district court must conduct a three-part analysis when considering a Federal Rule of Civil
Procedure 12(b)(6) motion to dismiss. See Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).
“First, the court must *tak[e] note of the elements a plaintiff must plead to state a claim.’” /d.
(quoting Ashcroft v. igbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the
complaint to strike conclusory allegations.” /d. The court must accept as true all of the plaintiff's
well-pled factual allegations and “construe the complaint in the light most favorable to the
plaintiff.” Fowler, 578 F.3d at 210. In doing so, the court is free to ignore legal conclusions or
factually unsupported accusations that merely state, “the defendant unlawfully harmed me.” Jgbal,
556 U.S. at 678 (citing Twombly, 550 U.S, at 555). Finally, the court must determine whether “the
facts alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for
relief.” Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at 679). The “defendant bears the
burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744, 750
(3d Cir. 2005).

ll. THE PARTIES’ POSITIONS

Defendant advances two arguments in support of its Motion to Dismiss. First, Defendant
argues that the October 8 Correspondence complies with Section 1692g because “by its plain
language, [it] certainly conveys that any disputes must be in writing.” (Def.’s Moving Br. 10, ECF
No. 5-1.) Defendant asserts that Plaintiff's complaint is based on an “idiosyncratic” reading of the
G Notice, and the FDCPA “was designed to guard against[]” such a reading. (/d.) Defendant
argues that the language in the G Notice is the same language considered in Borozan v. Financial
Recovery Services, Inc., No. 17-11542, 2018 WL 3082517 (D.N.J. June 22, 2018), and
“substantially similar” to the language at issue in Hernandez v. Mercantile Adjustment Bureau

 

? The Court refers to this section of the October 8 Correspondence as the “G Notice”.

Int
LEC, No. 14-843, 2013 WL 6178594 (D.N.J Nov. 22, 2013), and Riccio v. Sentry Credit, Inc.,
No. 17-1773, 2018 WL 638748 (D.N.J. Jan 31, 2018). Cd. at 5-7.) Defendant argues that based
on this persuasive authority, the Court should find that the language in the October 8
Correspondence complies with Section 1692g. (id. at 8-10.)

Defendant’s second argument is that because Plaintiff's Section 1692g claim fails and his
Section 1692e claim is based on the alleged Section 1692g violation, Plaintiff's Section 1692e
claim also fails. (/d. at 10-11.) Defendant cites to Caprio v. Healthcare Revenue Recovery Group,
LLC, 709 F.3d 142 (3d Cir. 2013), in support of this proposition. (/d.)

Plaintiff opposes dismissal, advancing two principal arguments. (See generally Pl.’s Opp’n
Br.) First, Plaintiff argues that Defendant violated 15 U.S.C. § 1692g(a)(3) as interpreted by the
Third Circuit in Graziano v. Harrison, 950 F.2d 107 (3d Cir. 1991). Cd. at 5-6.) Specifically,
Plaintiff argues that given the Third Circuit’s holding that a consumer must dispute a debt in
writing for the consumer to trigger the debt collector’s obligations under the FDCPA, a validation
notice must clearly convey the writing requirement to the consumer. (/d. at 6.) Plaintiff cites to
Henry v. Radius Global Solutions, 357 F. Supp. 3d 446 (E.D. Pa. 2019), and Durnell v. Stoneleigh
Recovery Associates, No. 18-2335, 2019 WL 121197 (E.D. Pa. Jan. 7, 2019), to show that courts
within the Third Circuit have denied motions to dismiss in similar actions with similar facts and
arguments. (/d, at 6-7.)

Plaintiff also argues that Defendant's failure to include an in-writing requirement in the
first sentence of the G Notice is a “per se violation of’ Section 1692g(a)(3) per Graziano and its
progeny. (/d.) Plaintiff avers that this violation, combined with the use of the “conditional word
‘if in the second and third sentences of” the G Notice confused Plaintiff. (/d.) Plaintiff also argues
that Defendant’s “failure to properly advise [Plaintiff] of the Third Circuit's writing requirement
under Section 1692(a)(3) was confusing and misleading[,]” and thus actionable under [Section]
1692(e). (/d. at 10.)

Plaintiff's second principal argument is that Defendant relies upon distinguishable and
inapplicable case law. (/d. at 11-13.) Plaintiff argues that the Borozan court incorrectly held that
“Graziano does not mandate the specific inclusion of the words ‘in writing’ in its [Section]
1692g(a)(3) sentence of the “G-Notice,” [and Borozan] ... did not hold that an omission of the ‘in
writing’ requirement under [Section 1692g(a)(3)] can never constitute a violation of the FDCPA.”
(id. at 12.) Plaintiff views Hernandez as “inapplicable” because the plaintiff in that case alleged
a Section 1692g(a)(4) violation, not a Section 1692g(a)(3) violation. (/d.) Plaintiff asserts that
Hernandez “stands for the sole, and controversial, position that a debt cojlector’s G-Notice must
be read in its entirety, from which can be gleaned the consumer's ‘in writing’ requirement under
Graziano.” (ld. at 12-13.)

IV. DISCUSSION

A plaintiff bringing a FDCPA claim must establish: “(1) he or she is a “consumer” who is
harmed by violations of the FDCPA; (2) the ‘debt’ arises out of a transaction entered into primarily
for personal, family, or household purposes; (3) the defendant collecting the debt is a ‘debt
collector’; and (4) the defendant has violated, by act or omission, a provision of the FDCPA.”
Borozan, 2018 WL 3085217, at *3. Section 1692g requires a debt collector to send a consumer a
written notice containing certain prescribed pieces of information within five days of an initial
communication with the consumer, unless the information is contained within the initial
communication.? 15 U.S.C. § 1692g. The debt collector must include:

(1) the amount of the debt;
(2) the name of the creditor to whom the debt is owed;

(3) a statement that unless the consumer, within thirty days after
receipt of the notice, disputes the validity of the debt, or any portion
thereof, the debt will be assumed to be valid by the debt collector;

(4) a statement that if the consumer notifies the debt collector in
writing within the thirty-day period that the debt, or any portion
thereof, is disputed, the debt collector will obtain verification of the
debt or a copy of a judgment against the consumer and a copy of
such verification or judgment will be mailed to the consumer by the
debt collector; and

(5) a statement that, upon the consumer's written request within the
thirty-day period, the debt collector will provide the consumer with
the name and address of the origina! creditor, if different from the
current creditor.

15 U.S.C. § 1692g(a)(1)-(5).

“[T]o comply with the requirements of Section 1692g, more is required than the mere
inclusion of the statutory debt validation notice in the debt collection letter—the required notice
must also be conveyed effectively to the debtor.” Wilson v. Quadramed Corp., 225 F.3d 350, 354
(3d Cir. 2000) as amended (Sept. 7, 2000). A debt collector violates the FDCPA when a validation
notice is “overshadowed” or “contradicted by other portions of the communication.” /d.

When correspondence sent by a debt collector is at issue, it must be reviewed in light of
the “least sophisticated debtor.” Campuzano-Burgos v. Midland Credit Mgmt., 550 F.3d 294, 298
(3d Cir. 2008). “This standard is less demanding than one that inquires whether a particular debt
collection communication would mislead or deceive a reasonable debtor.” /d. at 298-99. This
standard, however, also “safeguards bill collectors from liability for ‘bizarre or idiosyncratic
interpretations of collection notices’ by preserving at least a modicum of reasonableness, as well
as “presuming a basic level of understanding and willingness to read with care [on the part of the
recipient].’” Jc. at 299. “Although established to ease the lot of the naive, the standard does not
go so far as to provide solace to the willfully blind or non-observant. Even the least sophisticated
debtor is bound to read collection notices in their entirety.” /d. (internal citations omitted).

Here, at the core of Plaintiff's Complaint is the proposition that the Graziano court held
that debt collectors must include an “in writing” requirement in their Section 1692g(a)(3)

 

3 “Debt Collector” and “Consumer” are defined terms within the FDCPA. See 15 U.S.C.
$§ 1692a(3), (6). Plaintiff alleges that he is a consumer and that Defendant is a debt collector, and
Defendant does not dispute these assertions. (Compl. § 3.)
statements. This proposition, however, is based on an overbroad reading of Graziano, refuted by
the Honorable Mark Kearney, U.S.D.J., in Henry, a case Plaintiff urges the Court to rely upon.
357 F. Supp. 3d at 453 (“Graziano did not hold [that], .. . to comply with Section 1692g{a)(3) a
debt collector must include the words ‘in writing.” The [Graziano] court simply held a debtor
must dispute the debt in writing under Section 1692g(a)(3).”).

Defendant's position that the G Notice in the October 8 Correspondence does not violate
the FDCPA is supported by Third Circuit and District of New Jersey authority. In Caprio, the
Third Circuit considered a validationcoo notice similar to the G Notice. 709 F.3d at 146. The
defendant sent an initial communication that, on the front of the correspondence, informed the
plaintiff of the debt and instructed the plaintiff to call or write to the defendant. J at 145. The
reverse side of the correspondence contained the following validation notice:

Pursuant to Sec[tion] 809 of the [FDCPA], unless you notify this
office within 30 days after receiving this notice that you dispute the
validity of this debt or any portion thereof, this office will assume
this debt is valid. If you notify this office in writing within 30 days
from receiving this notice that you dispute the validity of this debt
or any portion thereof, this office will: obtain verification of the debt
or obtain a copy of a judgment and mail you a copy of such judgment
or verification. If you request, in writing within 30 days after
receiving this notice, this office will provide you with the name and
address of the original creditor, if different from the current creditor.

Id. at 146, The Third Circuit held that “both the ‘substance’ as well as the ‘form’ of [the
correspondence at issue] overshadowed and contradicted the [vJalidation [nJotice.” Jd. at 149.
The Third Circuit also stated that “the [vJalidation [vJotice on the reverse side of [the
correspondence]—at least when viewed in isolation—satisfied [Section 1692g's] statutory
scheme.” /ed. at I51.

Plaintiff's arguments are not novel and have been rejected by several of the Undersigned’s
colleagues in the District of New Jersey. In Borozan, the plaintiff alleged that the defendant
violated Section 1692g(a)(3), because the validation notice* did not provide “that he [or she] *mzst”
dispute the debt in writing.” 2018 WL 3085217, at *4. The Honorable Freda Wolfson, U.S.D.J.,
however, rejected this argument and explained that the “the first sentence of the . . . validation
notice informs the consumer [of] the consequences if he or she fails to dispute the debt.” /d. at *6.
Next, “the second sentence provides instructions on how to dispute the debt and the effect of
disputing a debt.” Ja Judge Wolfson concluded that the “letter uses language that closely tracks
the ‘statutory language provided in [Section] 1692g(a), without providing confusing, alternative
ways to dispute the debt that would contradict the validation notice.” /d.

When confronted with the same validation notice and similar arguments regarding Section
1692g, Judge Wolfson reiterated this analysts and concluded that the use of the word “if” would
confuse the consumer about how to dispute the debt. Rodriguez v. Northland Grp., LLC, No.

 

4 The G Notice and the validation notice in Borozan are the exact same. (Compare Ex. A, with
2018 WL 3085217, at *1.
18-7692, 2018 WL 6567705, at *5 (D.N.J. Dec. 13, 2018). The Court agrees with Judge Wolfson’s
reasoning in Borozan and Rodrigues.

The Court finds that the G Notice does not violate Section 1692g(a)(3). Plaintiff's
argument that the first sentence of the G Notice is misleading fails when the G Notice is read in its
entirety. > The first sentence of the G Notice, as signaled by the use of the word “unless,” informs
the consumer what will happen if he or she does not dispute the debt. The second sentence of the
G Notice informs the consumer the method of disputing the debt and the period of time in which
the dispute must be made—"If you notify this office in writing within 30 days from receiving this
notice”—as well as what the debt collector will do if the consumer disputes the debt—“this office
will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such
judgment or verification.” The least sophisticated debtor is bound to read collection notices in
their entirety and “would understand that that notification mentioned in the second sentence refers
to the notification mentioned in the first sentence.” Hernandez, 2013 WL 6178594, at *2.

When read in its entirety,° the G Notice makes clear that if the consumer wants to dispute
the debt, the only method of disputing the debt is in writing. Here, Plaintiff's requests the Court
to adopt a disjointed reading of the G Notice in which the first and second sentences of the
G Notice are read in isolation. The Court declines to engage in such a strained reading of the G
Notice. As Judge Wolfson noted, the language of the G Notice tracks the statutory language in
Section 1692g and, “[a]s a matter of fairness, [dJefendant[s] should not be subjected to statutory
liability .. . when [they presumably] reasonably relied on the very statute to craft the notice at
issue.” Rodriguez, 2018 WL 6567705, at *5.

Because the Court finds that the G Notice complies with Section 1692g(a)(3), Plaintiff's
Section 1692e claim is subject to dismissal. The Third Circuit has noted that “when ailegations
under 15 U.S.C. § 1692e(10) are based on the same language or theories as allegations under
(Section 1692], the analysis of the Section 1692g claim is usually dispositive.” Caprio, 709 F.3d
at 155. Plaintiff's Section 1692e claim is not necessarily reliant upon his Section 1692g claim.
(See Compl. 429 (alleging that the October 8 Correspondence “is open to more than one
reasonable interpretation, at least one of which is inaccurate.”).} Nevertheless, even if the Court’s
finding regarding Plaintiff's Section 1692g claim was not dispositive of Plaintiff's Section 1692e
claim, for the reasons set forth above, the Court finds that the language used in the October 8
Correspondence is not subject to more than one reasonable interpretation. The October 8
Correspondence, therefore, is not “a false representation or deceptive” in violation of Section

 

> Plaintiff urges the Court to adopt the approach taken by the District Court for the Eastern District
of Pennsylvania in Henry and Durnell. These opinions, however, are not binding on this Court.
Moreover, to the extent Cadillo v. Stoneleigh Recovery Associates, No. 17-7472, 2018 WL
6550486 (D.N.J, Dec. 21, 2017), and other decisions from within the District of New Jersey
support Plaintiff's position, those decisions are also not binding on this Court. The Court finds the
reasoning in Borozan and Rodriguez more compelling.

® Given the Third Circuit standard that “[e]ven the least sophisticated debtor is bound to read
collection notices in their entirety[,]” Plaintiff's assertion to the contrary lacks merit. Campuzano-
Burgos, 550 F.3d at 298.
1692e(10). Defendant, accordingly, has established its entitlement to dismissal of Plaintiffs

Complaint.

IV. ORDER

Based on the foregoing, and for other good cause shown,
IT IS on this 2&7 day of July, 2019 ORDERED that:

I.

2.

Defendant’s Motion to Dismiss (ECF No. 5) is GRANTED.

Plaintiff may file an amended complaint by August 26, 2019. If Plaintiff does not file
an amended complaint by this deadline, the Complaint (ECF No. 1) will be dismissed

with prejudice.
MICHAEL A. babe

UNITED STATES DISTRICT JUDGE
